                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    CEASAR URBINO,                                                     CIVIL DOCKET
        Plaintiff

    VERSUS                                                             NO. 18-4006

    ASSOCIATED BUILDING                                                SECTION: “E” (2)
    SERVICES, LLC, ET AL.,
        Defendants

                                 ORDER AND REASONS

        Before the Court is the Plaintiff’s Motion to Approve Settlement. 1 Defendant

consents to the motion.2 For the reasons that follow, the motion is GRANTED.

                                      BACKGROUND

        Plaintiff Cesar Urbino filed this collective action, individually and on behalf of others

similarly situated, on April 17, 2018. 3 Plaintiff alleges Defendants Associated Building

Services, LLC and Troy Strahan violated the Fair Labor Standards Act (“FLSA”)4 by failing

to pay him and other employees one and one half times their hourly rate for the hours they

work in excess of forty hours per week.5

        On September 4, 2018, Plaintiff moved for conditional certification as a collective

action and notice to potential class members. 6 The putative class was defined as “all

individuals who worked or are working performing manual labor for Associated Building

Services, LLC, ABS Maintenance, LLC, LADNB, LLC, and/or ABS Production Services, LLC

through a labor subcontractor during the previous three years who worked in excess of forty



1 R. Doc. 51.
2 R. Doc. 51.
3 R. Doc. 1.
4 29 U.S.C. § 201 et seq.
5 R. Doc. 1.
6 R. Doc. 12.


                                                1
hours in any work week and failed to receive premium pay, at the rate of one-an-a-half

times their regular rate of pay, for all hours worked in excess of forty in a workweek.” 7

Defendants opposed.8 Conditional certification as a collective action has not been granted.

On February 14, 2019, the parties filed the instant motion to approve the proposed

settlement agreement between Plaintiff and Defendants.9

                                       STANDARD OF LAW

        The Court “must approve any settlement reached by the parties which resolves the

claims in this action brought under [29 U.S.C. § 216(b)].”10 This is true whether or not the

action has been certified as a collective action. 11 “In order to approve a settlement

proposed by an employer and employees of a suit brought under the FLSA and enter a

stipulated judgment, a court must determine that the settlement is a fair and reasonable

resolution of a bona fide dispute over FLSA provisions.”12 The Court must scrutinize the

proposed settlement agreement to verify that parties are not circumventing the “clear

FLSA requirements” by entering into a settlement agreement.13 When deciding whether

to approve a proposed settlement, the Court must assess whether the proposed settlement

is both (1) the product of a bona fide dispute over the FLSA’s provisions and (2) fair and

reasonable.14




7 R. Doc. 12-1 at 5.
8 R. Doc. 14.
9 R. Doc. 51.
10 Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 717 (E.D. La. 2008).
11 Id. at 719 (“[A] court must approve any settlement of claims brought under § 216(b) even if there is only

one plaintiff.”) (citing Walker v. Home at Last of Brevard, Inc., 2007 WL 2698535 (M.D.Fla. 9/12/07);
Russell v. Circle L Roofing, Inc., 2007 WL 1549307 (M.D.Fla. 5/28/07); Stalnaker v. Novar Corp., 293
F.Supp.2d 1260 (M.D.Ala.2003)).
12 Id.
13 See id.
14 Domingue v. Sun Electric & Instrumentation, Inc., No. 09-682, 2010 WL 1688793, at *1 (E.D. La Apr.

26, 2010).

                                                     2
                                              ANALYSIS

     I.    The Settlement is the Product of a Bona Fide Dispute

           When deciding whether a bona fide dispute exists, the Court considers whether

there is a “genuine dispute as to the Defendant’s liability under the FLSA,”15 as “[w]ithout

a bona fide dispute, no settlement could be fair and reasonable.” 16 This is particularly

true in an “FLSA [action because its provisions] are mandatory, and not subject to

negotiation and bargaining between employers and employees.”17

           The Court finds a bona fide dispute exists between Plaintiff and Defendants with

regard to whether Defendants violated the FLSA. Plaintiff and Defendants dispute whether

Plaintiff was properly paid regular and overtime compensation. 18 The Court finds this

sufficient to conclude that, in this case, there was “aggressive prosecution and strenuous

defense” to prove a bona fide dispute.19

     II.   The Settlement is Fair and Reasonable

           In determining whether a negotiation is fair and reasonable under the FLSA, courts

are guided by Reed v. General Motors Corporation, in which the Fifth Circuit enumerated

factors to determine whether a settlement is fair in a class action under Rule 23 of the

Federal Rules of Civil Procedure.20 Courts, however, “adopt or vary these factors in their

application in light of the special role of the Court in settlement of FLSA claims.”21 There

are six factors: (1) the existence of fraud or collusion behind the settlement; (2) the


15 Allen v. Entergy Operations, Inc., No. 11-1571, 2016 WL 614687, at *1 (E.D. La. Feb. 11, 2016).
16 Collins, 568 F. Supp. 2d at 719.
17 Allen, 2016 WL 614687, at *1.
18 R. Doc. 1 at 3–5, ¶¶ 7–16; R. Doc. 43 at 7–8, ¶¶ 7–16.
19 See Atkins v. Worley Catastrophe Response, LLC, No. 12-2401, 2014 WL 1456382, at *2 (E.D. La. Apr.

14, 2014).
20 Allen, 2016 WL 614687, at *2; Reed v. Gen. Motors Corp., 703 F.2d 170, 172 (5th Cir. 1983); see also

Collins, 568 F. Supp. 2d at 722 (noting “Rule 23 does not control FLSA collective actions, [but] many courts
have adopted many of Rule 23’s procedures” given the court’s discretion under §216(b)).
21 Collins, 568 F. Supp. 2d at 722.


                                                     3
complexity, expense, and likely duration of the litigation; (3) the stage of the proceedings

and the amount of discovery completed; (4) the probability of the plaintiff’s success on

the merits; (5) the range of possible recovery; and (6) the opinions of class counsel, class

representatives, and absent class members.22

       A. The existence of fraud or collusion behind the settlement

       With respect to the “fraud or collusion” factor, there are several presumptions that

guide a court’s determination of whether a settlement is fair and reasonable. “[T]here is a

strong presumption in favor of finding a settlement fair,” 23 and, absent evidence to the

contrary, there is a presumption that no fraud or collusion occurred between counsel. 24

In light of these presumptions, however, “it is clear that the court should not give rubber-

stamp approval.”25 The Court has found no indication of fraud or collusion. The parties

have engaged in discovery, motions practice, and negotiations to resolve this matter. This

factor indicates the settlement is fair and reasonable.

       B. The complexity, expense, and likely duration of the litigation

       The instant case has been pending for more than ten months. The Court has scheduled

a five-day jury trial for the case, to begin on May 20, 2019. 26 If a collective action were

certified, there would be numerous issues of fact that would contribute to the complexity,

expense, and duration of the litigation. The Court finds that the unresolved issues and the

complexity of the litigation indicate the settlement is fair and reasonable.

       C. The stage of the proceedings and the amount of discovery completed

       A court will consider how much formal discovery has been completed for two


22 Id. (citing Camp v. Progressive Corp., No. 01-2680, 2004 WL 2149079 (E.D. La. Sept. 23, 2004)).
23 Domingue, 2010 WL 1688793, at *1 (internal quotations omitted).
24 Akins, 2014 WL 1456382, at *2.
25 Id. (quoting 4 NEWBERG ON CLASS ACTIONS §11.41 (4th ed.)).
26 R. Doc. 8.


                                                   4
reasons: (1) “extensive discovery [by the parties indicates] a good understanding of the

strengths and weaknesses of their respective cases and hence that the settlement’s value

is based upon such adequate information,” and (2) “full discovery demonstrates that the

parties have litigated the case in an adversarial manner and . . . therefore . . . settlement

is not collusive but arms-length.”27 The lack of much formal discovery is not necessarily

fatal, however, and a court may look to informal avenues of gathering information or may

approve a settlement with no formal discovery conducted.28

        In this case, the parties have engaged in discovery relating to the Plaintiff’s Motion

for Conditional Class Certification and Defendants’ Motion for Summary Judgment. 29

Because there is only one named Plaintiff, the parties have had a sufficient opportunity to

engage in discovery and reach a good understanding of the strengths and weaknesses of

their respective cases. The Court finds the parties have litigated the case in an adversarial

manner and are sufficiently familiar with the facts of this case to reach a fair settlement.

This factor weighs in favor of finding the settlement fair and reasonable.

        D. The probability of Plaintiff’s success on the merits

        Because the instant litigation is in its early stages, Plaintiff’s Motion for Conditional

Class Certification is pending, and Defendants’ Motion for Summary Judgment is pending,

it is uncertain whether Plaintiff would be successful. The parties have taken into account

the uncertain outcome and the risk of continued litigation, as well as the difficulties and

delays inherent in such litigation and the likelihood of protracted appellate review. The



27 NEWBERG ON CLASS ACTIONS § 13:50 (5th ed.)
28 See id.; In re Chicken Antitrust Litig. Am. Poultry, 669 F.2d 228, 241 (5th Cir. 1982) (explaining that
formal discovery is not “a necessary ticket to the bargaining table” where the parties and the court are
adequately informed to determine the fairness of the settlement) (citing In re Corrugated Container
Antitrust Litigation, 643 F.2d 195, 211 (5th Cir. 1981)).
29 R. Doc 12; R. Doc. 16.


                                                    5
Court finds that, given the unresolved disputes between the parties and the stage at which

this litigation remains, it is unclear whether and to what extent Plaintiff would be

meritorious. This factor indicates the settlement is fair and reasonable.

           E. The range of possible recovery

           The settlement amount for Plaintiff is $20,000.30 The parties do not indicate how

this figure was calculated, but it is not a nominal amount. The Court cannot ascertain

whether the agreed-upon amount is within a range of possible recovery for Plaintiff. There

is no evidence indicating the amount would not be within a range of possible recovery. As

a result, this factor does not weigh for or against a finding that the settlement is fair and

reasonable.

           F. The opinions of class counsel, class representatives, and absent class members

           There are three parties in the case. No class has been certified. As a result, there

are no “absent class members.” The parties seek judicial approval of a settlement

agreement that addresses a bona fide dispute and was negotiated in good faith. The Court

finds the final factor indicates the settlement is fair and reasonable.

                                        CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion to Approve

Settlement be and hereby is GRANTED and that the Parties’ settlement agreement is

APPROVED.31

           New Orleans, Louisiana, this 20th day of February, 2019.


                                       ________________________________
                                                SUSIE MORGAN
                                         UNITED STATES DISTRICT JUDGE

30   R. Doc. 51-2 at 1.
31   R. Doc. 51.

                                                6
